Citation Nr: 0910959	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  99-08 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected low back strain with low back pain, 
degenerative changes and left lower extremity radiculopathy, 
evaluated as 60 percent disabling from November 17, 1998 to 
January 1, 2008.

2.  Propriety of the severance of service connection for low 
back strain with low back pain, degenerative changes and left 
lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1973 to July 1975.

Procedural history

This case arose from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO) which denied the Veteran's 
claim of entitlement to service connection for a back 
disability.

In August 2001, the Veteran testified before the undersigned 
at a Travel Board hearing conducted at the RO.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.

In a November 2001 decision, the Board denied entitlement to 
service connection for a back disorder.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court).  By order dated August 13, 
2002, the Court granted a Joint Motion for Remand, vacated 
the Board's decision and remanded the case.  In August 2003, 
the Board remanded the case to the Agency of Original 
Jurisdiction (AOJ) for further development.  In September 
2005, the AOJ granted service connection for a back 
disability; a 60 percent disability rating was assigned.  

In March 2006, the Veteran's representative submitted 
correspondence to the Board indicating that the Veteran was 
seeking an increased disability rating for his service-
connected back disability.  The Board remanded the claim in 
April 2006 for additional development.  Such was 
accomplished, and in November 2008 the AOJ issued a 
supplemental statement of the case (SSOC) which continued to 
deny the increased rating claim.  

Meanwhile, a June 2007 RO rating decision proposed to sever 
service connection for the service-connected low back 
disability.  An October 2007 rating decision implemented the 
proposal, and service connection for the back disability was 
severed, effective January 1, 2008.  

As will be detailed further below, in February 2008 the 
Veteran filed a notice of disagreement (NOD) as to the 
severance of service connection.  A statement of the case 
(SOC) has not been issued as to that matter.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Withdrawn issue

In an October 2008 statement, the Veteran indicated that he 
no longer wished to pursue his appeal as to the issue of 
entitlement to service connection for a psychiatric 
disability as secondary to his service-connected low back 
disability.  That issue, accordingly, is no longer on appeal 
and are not before the Board.  
See 38 C.F.R. § 20.204 (2008).


REMAND

Reasons for remand

SSA records

A December 2008 Social Security (SSA) inquiry indicates that 
the Veteran has been in receipt of SSA disability benefits 
since 1998.  The claims file does not contain any SSA 
records, which are potentially pertinent to the Veteran's 
increased rating claim.  Those records must be obtained for 
consideration in connection with the issues on appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].

Issuance of a SOC

As was described in the Introduction above, in October 2007 
the RO severed service connection for the low back 
disability.  The Veteran has since expressed disagreement as 
to that decision.  See a February 4, 2008 Statement in 
Support of Claim.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the AOJ 
so that a SOC may be issued.  Thus, the AOJ must issue a SOC 
as to the severance claim.

Potential hearing request  

The Veteran indicated in his substantive appeal (VA Form 9) 
dated in October 2007 that he desired a personal hearing as 
to the increased rating claim.  Such was scheduled for 
November 2008; however, the Veteran subsequently requested 
cancellation of the hearing.  See the October 20, 2008 
Statement in Support of Claim.  Subsequent correspondence 
received in December 2008 indicates "I am awaiting a DRO 
hearing."  

The AOJ should thus also ascertain whether the Veteran 
desires a personal hearing and if so take appropriate steps 
to schedule him for one.



Accordingly, these claims are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should issue a SOC pertaining 
to the issue of propriety of 
severance of service connection for a 
low back disability.  In connection 
therewith, the Veteran and his 
representative should be provided 
with appropriate notice of his 
appellate rights.

2.  VBA should obtain copies of the 
SSA disability determination letter 
pertinent to the Veteran's claim for 
Social Security disability benefits, 
along with copies of all medical 
records relied upon in reaching that 
determination.  All efforts in this 
regard should be documented in the 
claims folder.  

3.  VBA should ascertain whether the 
Veteran desires a personal hearing.  
If so a hearing should be scheduled.

4.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate 
the Veteran's claim of entitlement to 
an increased disability rating for 
service-connected low back strain.  
If the benefit sought on appeal 
remains denied, VBA should provide 
the Veteran and his representative 
with a supplemental statement of the 
case (SSOC) and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




